Citation Nr: 0731948	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  01-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as manic depression.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1969 and from March 1975 to June 1978.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, reopened and then denied on its 
merits a claim of entitlement to service connection for manic 
depressive disorder.

In October 2001, the Board affirmed the RO's decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, based on a Joint Motion For Partial Remand To 
The BVA And To Stay Proceedings (joint motion), the Court 
vacated that portion of the Board's October 2001 decision 
denying the veteran's claim on its merits and remanded it to 
the Board.  

The Board in turn remanded the claim to the RO for additional 
action in October 2003 and August 2004.  


FINDING OF FACT

Bipolar affective disorder is related to the veteran's active 
service.  


CONCLUSION OF LAW

Bipolar affective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim.  
Regardless, given the favorable disposition of this claim, 
discussed below, a Remand for additional notification and/or 
assistance is not necessary.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
psychiatric disorder that allegedly developed in service, 
when he was attempting to perform his duties as a radioman.  
He asserts that this disorder initially manifested as mood 
swings and depression, symptoms that he believes are not part 
of what medical professionals have characterized as a 
personality disorder.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and psychoses became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-
(3), 3.309(a) (2006).

In order to prevail in a claim for service connection on its 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical records, including reports of VA 
examinations conducted in August 1996, November 2000, June 
2005 and January 2006, an addendum VA examination report 
prepared in November 2005, multiple letters from Raymond E. 
Vath, M.D., dated since 1981, and VA and outpatient treatment 
records, including reports of psychiatric evaluations, 
conducted since 1979, confirm that the veteran currently has 
a psychiatric disability, which has been variously 
characterized over the years, including as a personality 
disorder, an emotionally unstable character disorder, a 
variant of manic-depressive disease, bipolar disorder, 
attention deficit hyperactivity disorder, somatization 
disorder, cyclothymic disorder, and pedophilia, most recently 
as bipolar affective disorder.  The question thus becomes 
whether such disability is related to the veteran's period of 
active service.

As previously indicated, the veteran had active service from 
March 1966 to February 1969 and from March 1975 to June 1978.  
According to his service medical records, he was hospitalized 
from February 1977 to March 1977 and from November 1977 to 
December 1977, the former admission after sexually abusing 
his daughter, the latter admission after overdosing on drugs.  
During hospitalizations, psychiatrists diagnosed an 
inadequate personality disorder.    

Following discharge, beginning in 1979, the veteran expressed 
complaints associated with his mental health.  As noted 
above, since then, multiple medical professionals have 
diagnosed the veteran with a variety of psychiatric 
disabilities; a few have addressed the etiology thereof.  

In a letter dated April 2000, Dr. Vath diagnosed manic 
depressive disease and found that the veteran first 
experienced a manic-depressive episode in service secondary 
to service stresses, irregular sleep patterns required by 
duty and marriage problems.  Dr. Vath further found that the 
veteran's manic depressive disease did not cause him to 
molest children, but lead to destructive behaviors.  

In a report of VA mental disorders conducted in June 2005, a 
VA examiner diagnosed the veteran with bipolar disorder and 
attention deficit hyperactivity disorder.  He found that, 
during service, the veteran began having episodes of 
depression followed by mania.  He further found that the 
veteran has continued this pattern of cycling, which now 
occurs more frequently.  The VA examiner indicated that the 
veteran's pedophilia is, in part, due to his bipolar illness.  

In a November 2005 addendum report, the same VA examiner 
clarified that the veteran's attention deficit hyperactivity 
disorder was not caused by service.  He explained that such 
disorder started in childhood.  He further explained that one 
could outgrow the disorder and not manifest it as an adult.  
The VA examiner also clarified that it was at least as likely 
as not that the bipolar disorder started in service, when the 
mood cycling began.  As well, he clarified that it was not at 
least as likely as not that the veteran's pedophilia started 
in service.  He explained that, although his pedophilic acts 
corresponded with his manic moods, sexual preferences develop 
as a child, during adolescence.  

In a report of VA mental disorders conducted in January 2006, 
a VA examiner diagnosed the veteran with bipolar affective 
disorder and pedophilia.  He found that the records 
established that the veteran's bipolar affective disorder 
became manifest in service and were consistent with the in-
service workup and assessment showing inadequate personality 
disorder.  He concluded that it was more than 50 percent 
likely that the veteran developed bipolar disorder in 
service.  

Given the opinions of the aforementioned medical 
professionals, the Board finds that the veteran's bipolar 
affective disorder is related to service.  Based on this 
finding, the Board concludes that bipolar affective disorder 
was incurred in service.  Inasmuch as the evidence in this 
case supports the veteran's claim, such claim must be 
granted.  


ORDER

Service connection for bipolar affective disorder is granted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


